DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 23 September 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, and 37-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (U.S. Pub. 2012/0220128) in view of Wu et al. (U.S. Pub. 2009/0286384) in view of Ohmi et al. (U.S. Pub. 2011/0215384) in view of Izumi (U.S. 2008/0121958) in view of Kang et al. (U.S. Pub. 2007/0006804).
Claim 17:  Shao et al. discloses a planarization method, comprising: 
forming a polish stop layer (11; Fig. 1; paragraphs 5 and 7) over a first gate stack (leftmost 14; Fig. 1, paragraph 5) and a second gate stack (rightmost 14; Fig.1. paragraph 5);
forming a dielectric layer (12; Fig. 1; paragraph 5) over the polish stop layer (11); and
when the dielectric layer (12) covers an entirety of the polish stop layer (11), initiating a chemical mechanical polish (CMP) process (first, second and third CMP processes; paragraphs 6-8) on the dielectric layer (12) and the polish stop layer (11), wherein the CMP process (first, second and third CMP processes) causes that the dielectric layer (12) has a concave top surface (17; Fig. 4, paragraph 8), a first portion (portion of 11 over leftmost 14) of the polish stop layer (11) over a top surface of the first gate stack (leftmost 14) is removed to expose the top surface of the first gate stack (leftmost 14), while a second portion (portion of 11 over rightmost 14) of the polish stop layer (11) remains over a top surface of the second gate stack (rightmost 14).
Shao et al. appears not to explicitly disclose inspecting the dielectric layer to obtain measured data; forming a compensation layer over the concave top surface based on the measured data; and polishing the compensation layer.
Wu et al., however, discloses inspecting (determining whether a second ILD layer 40 and polishing are required; paragraph 27) a dielectric layer (40; Fig. 6; paragraph 27) to obtain measured data (determining whether a second ILD layer 40 and polishing are required; paragraph 27); forming a compensation layer (a second ILD layer 40, hereinafter referred to as 40’) over the concave top surface based on the measured data; and polishing the compensation layer (a second polishing; paragraph 27), wherein the compensation layer comprises forming a layer (40’) of compensation material over the concave top surface of the dielectric layer (40) (Fig. 6, paragraph 27)
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. with the disclosure of Wu et al. to have inspected the dielectric layer to obtain measured data; formed a compensation layer over the concave top surface based on the measured data; and polished the compensation layer, wherein the compensation layer comprises forming a layer of compensation material over the concave top surface of the dielectric layer in order to reduce the dishing effect.  Shao et al. in view of Wu et al. would therefore disclose inspecting the dielectric layer to obtain measured data; forming a compensation layer over the concave top surface based on the measured data; and polishing the compensation layer.
Shao in view of Wu et al. appears not to explicitly disclose forming, by a spin coating process, the compensation layer, wherein the spin coating process results in the compensation layer having a flat top surface vertically overlapping the concave top surface of the dielectric layer, wherein the compensation layer comprises forming a layer of compensation material over the concave top surface of the dielectric layer, and wherein the forming of the compensation layer comprising baking the layer of compensation material.
Ohmi et al., however, discloses forming, by a spin coating process, the compensation layer (110; Fig. 1, paragraph 83), wherein the spin coating process results in the compensation layer (110) having a flat top surface (top surface of 110; Fig. 1) vertically overlapping the concave top surface (top surface of 11 in 57) of the dielectric layer (11; Fig. 1, paragraph 79), and wherein the forming of the compensation layer (110) comprises baking the layer of compensation material (110) (paragraph 84) in order to have high flatness (paragraph 83).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. in view of Wu et al. with the disclosure of Ohmi et al. to have formed, by a spin coating process, the compensation layer, wherein the spin coating process results in the compensation layer having a flat top surface vertically overlapping the concave top surface of the dielectric layer, and wherein the forming of the compensation layer comprising baking the layer of compensation material in order to have high flatness.
Shao et al. in view of Wu et al. in view of Ohmi et al. appears not to explicitly disclose after the CMP the dielectric layer, curing the dielectric layer; and after polishing the compensation layer, baking the compensation layer.
Izumi, however, discloses curing/baking (annealing treatment; paragraph 101) a dielectric/compensation layer (133; paragraph 101) after polishing (CMP; paragraph 101) the dielectric/compensation layer (133).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. in view of Wu et al. in view of Ohmi et al. with the disclosure of Izumi to have cured/baked the dielectric/compensation layer after polishing the dielectric/compensation layer in order to improve the surface of the dielectric/compensation layer to aid in the inspection of the dielectric/compensation layer.  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi would therefore disclose after polishing the dielectric layer, curing the dielectric layer; and after polishing the compensation layer, baking the compensation layer.
Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi appears not to explicitly disclose the compensation layer comprises SiCl-4, SiH4, or CxOyNz.
Kang et al., however, discloses SiH4 (paragraph 11) is a suitable material for a compensation layer (ILD; paragraph 11) to comprise.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi with the disclosure of Kang et al. to have made the compensation layer comprise SiH4 because the selection of a known material based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).
Claim 18:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi in view of Kang et al. discloses the planarization method of claim 17 and Wu et al. further discloses wherein the forming the compensation layer (40’) comprises: forming the compensation layer (40’) non-conformally over the concave top surface of the dielectric layer (40) (Fig. 6).
Claim 19:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi in view of Kang et al. discloses the planarization method of claim 17, and further discloses the forming the compensation layer comprises: coating a layer (40’ of Wu et al.) of compensation material over the concave top surface of the dielectric layer (40 of Wu et al.); and baking (paragraph 84 of Ohmi et al.) the layer (40’ of Wu) of compensation material (prima facie case of obviousness as stated above).
Claim 37:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi in view of Kang et al. discloses the planarization method of claim 17 and since Shao et al. discloses the top surface of the first gate stack (leftmost 14) is exposed (Fig. 4), Shao et al. in view of Wu et al. would disclose forming the compensation layer over the concave top surface is performed such that the compensation layer is in contact with the top surface of the first gate stack (see rejection of claim 17 above).
Claim 38:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi in view of Kang et al. discloses the planarization method of claim 17 and since Shao et al. discloses the second portion (portion of 11 over rightmost 14) of the polish stop layer (11) remains over a top surface of the second gate stack (rightmost 14) (Fig. 4), Shao et al. in view of Wu et al. would disclose forming the compensation layer over the concave top surface is performed such that the compensation layer is separated from the top surface of the second gate stack by the second portion of the polish stop layer (see rejection of claim 17 above).
Claim 39:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi in view of Kang et al. discloses the planarization method of claim 17 and since Shao et al. discloses the concave top surface (17) of the dielectric layer (12) is below the top surface of the first gate stack (leftmost 14) (Fig. 4), Shao et al. in view of Wu et al. in view of Ohmi et al. would disclose forming the compensation layer over the concave top surface is performed such that a distance between the flat top surface of the compensation layer and the concave top surface of the dielectric layer is greater than a distance between the flat top surface of the compensation layer and the top surface of the first gate stack (see rejection of claim 17 above).
Claim 40:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi in view of Kang et al. discloses the planarization method of claim 17 and Shao et al. further discloses wherein after the CMP process (first, second and third CMP processes) stops, the dielectric layer (12) has a tip (tip of 12 between middle elements 14, wherein the sloped and horizontal surfaces of 12 meet; Fig. 4) spaced apart from the first and second gate stacks (leftmost and rightmost 14, respectively) and substantially level with the top surfaces (top surfaces of leftmost and rightmost 14) of the first and second gate stacks (leftmost and rightmost 14, respectively).
Claim 41:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi in view of Kang et al. discloses the planarization method of claim 18 and since Shao et al. discloses the tip (tip of 12 between middle elements 14, wherein the sloped and horizontal surfaces of 12 meet) of the dielectric layer (12) is higher than the concave top surface (17) and Wu et al. discloses forming a compensation layer (40’) over the concave top surface, Shao et al. in view of Wu et al. would therefore discloses after forming the compensation layer over the dielectric layer and the polish stop layer, the tip of the dielectric layer is higher than a bottom of the compensation layer.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi in view of Kang et al. as applied to claim 17 above, and further in view of Yu et al. (U.S. Patent 6,165,052). 
Claim 22:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi in view of Kang et al. discloses the planarization method of claim 17.  
Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi in view of Kang et al. appears not to explicitly disclose the polishing the compensation layer comprises: using a removal rate less than a removal rate of the CMP process on the dielectric layer to polish the compensation layer.
Yu et al., however, discloses using a removal rate (removal rate of second polishing step 320 with low pressure and speed; column 5, line 46 – column 6, line 26) less than a removal rate (removal rate of first polishing step 300 with high pressure and speed; column 5, line 46 – column 6, line 26) of a first polishing (first polish step 300) for a second polishing (second polish step 320).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi in view of Kang et al. with the disclosure of Yu et al. to have used a removal rate less than a removal rate of a first polishing for a second polishing in order to have better control of the removal of material and to reduce the dishing effect.  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi in view of Kang et al. in view of Yu et al. would therefore disclose the polishing the compensation layer comprises: using a removal rate less than a removal rate of the CMP process on the dielectric layer to polish the compensation layer.

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (U.S. Pub. 2012/0220128) in view of Wu et al. (U.S. Pub. 2009/0286384) in view of Nakata (U.S. Pub. 2011/0294233) in view of Iizumi et al. (U.S. Pub. 2014/0017824) in view of Izumi (U.S. 2008/0121958).
Claim 27:  Shao et al. discloses a planarization method, comprising: 
forming a polish stop layer (11; Fig. 1; paragraphs 5 and 7) over a first gate stack (leftmost 14; Fig. 1, paragraph 5) and a second gate stack (rightmost 14; Fig.1. paragraph 5);
forming a dielectric layer (12; Fig. 1; paragraph 5) over the polish stop layer (11); and
when the dielectric layer (12) covers an entirety of the polish stop layer (11), initiating a chemical mechanical polish (CMP) process (first, second and third CMP processes; paragraphs 6-8) on the dielectric layer (12) and the polish stop layer (11), wherein the CMP process (first, second and third CMP processes) causes that the dielectric layer (12) has a concave top surface (17; Fig. 4, paragraph 8), a first portion (portion of 11 over leftmost 14) of the polish stop layer (11) over a top surface of the first gate stack (leftmost 14) is removed to expose the top surface of the first gate stack (leftmost 14), while a second portion (portion of 11 over rightmost 14) of the polish stop layer (11) remains over a top surface of the second gate stack (rightmost 14).
Shao et al. appears not to explicitly disclose forming a compensation layer over a top surface of the dielectric layer, wherein the compensation layer is separated from the second gate stack by the polish stop layer but in contact with the first gate stack, and the compensation layer is thinner over the second gate stack than over the first gate stack, polishing the compensation layer to form a top surface of the polished compensation layer with less curvature than that of the top surface of the dielectric layer; and inspecting the compensation layer.
Wu et al., however, discloses forming a compensation layer (40; Fig. 6; paragraph 25) over a top surface of a dielectric layer (30; Fig. 4; paragraph 22); polishing (second CMP process; paragraph 26) the compensation layer (40) to form a top surface of the polished compensation layer with less curvature than that of the top surface of the dielectric layer (30) (Fig. 7A); and inspecting (determining whether another ILD layer 40 and polishing are required; paragraph 27) the compensation layer (40).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. with the disclosure of Wu et al. to have formed a compensation layer over a top surface of a dielectric layer; polished the compensation layer to form a top surface of the polished compensation layer with less curvature than that of the top surface of the dielectric layer; and inspected the compensation layer in order to reduce the dishing effect.  Shao et al. in view of Wu et al. would therefore disclose forming a compensation layer over a top surface of the dielectric layer, wherein the compensation layer is separated from the second gate stack by the polish stop layer but in contact with the first gate stack, and the compensation layer is thinner over the second gate stack than over the first gate stack; before polishing the compensation layer, inspecting the compensation layer to obtain measured data; based on the measured data, polishing the compensation layer to form a top surface of the polished compensation layer with less curvature than that of the top surface of the dielectric layer; after polishing the compensation layer, curing the compensation layer; and after curing the compensation layer, inspecting the compensation layer.
Shao et al. in view of Wu et al. appears not to explicitly disclose before polishing the compensation layer, inspecting the compensation layer to obtain measured data; and based on the measured data, polishing the compensation layer.
Nakata, however, discloses inspecting (measuring thickness; paragraphs 35-38) a layer (24; paragraph 36) to obtain measured data (measured thickness; paragraph 37) and based on the measured data (measured thickness), polishing (grinding; paragraph 38) the layer (24).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. in view of Wu et al. with the disclosure of Nakata to have, before polishing the compensation layer, inspected the compensation layer to obtain measured data; and based on the measured data, polished the compensation layer in order to have more control of how much material is removed.  Shao et al. in view of Wu et al. in view of Nakata would therefore disclose before polishing the compensation layer, inspecting the compensation layer to obtain measured data; and based on the measured data, polishing the compensation layer.
Shao et al. in view of Wu et al. in view of Nakata appears not to explicitly disclose a step time of polishing the compensation layer is determined based on the measured data.
Iizumi et al., however, discloses a step time (additional polishing time; paragraph 87) of polishing the compensation layer (103; paragraph 87) is determined based on the measured data (measured film thickness; paragraph 87) in order to obtain the desired thickness (paragraph 87).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. in view of Wu et al. in view of Nakata with the disclosure of Iizumi et al. to have made a step time of polishing the compensation layer is determined based on the measured data in order to obtain the desired thickness.
Shao et al. in view of Wu et al. in view of Nakata in view of Iizumi et al. also appears not to explicitly disclose after polishing the compensation layer, curing the compensation layer; and after curing the compensation layer, inspecting the compensation layer.
Izumi, however, discloses curing (annealing treatment; paragraph 101) a compensation layer (133; paragraph 101) after polishing (CMP; paragraph 101) the dielectric layer (133).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. in view of Wu et al. in view of Nakata in view of Iizumi et al. with the disclosure of Izumi to have cured a compensation layer after polishing the compensation layer in order to improve the surface of the compensation layer to aid in the determination if another compensation layer and polish step is needed.  Shao et al. in view of Wu et al. in view of Nakata in view of in view of Iizumi et al. Izumi would therefore disclose after polishing the compensation layer, curing the compensation layer; and after curing the compensation layer, inspecting the compensation layer.
Claim 28:  Shao et al. in view of Wu et al. in view of Nakata in view of in view of Iizumi et al. Izumi discloses the planarization method of clam 27 and Wu further discloses wherein the forming the compensation layer (40) comprises: forming the compensation layer (40) non-conformally over the top surface of the dielectric layer (Fig. 6).

Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. in view of Wu et al. in view of Nakata in view of in view of Iizumi et al. Izumi as applied to claim 27 above, and further in view of Ohmi et al. (U.S. Pub. 2011/0215384).
Claim 29:  Shao et al. in view of Wu et al. in view of Nakata in view of in view of Iizumi et al. Izumi discloses the planarization method of clam 27.  
Shao et al. in view of Wu et al. in view of Nakata in view of in view of Iizumi et al. Izumi appears not to explicitly disclose the forming the compensation layer comprises: coating a layer of compensation material over the top surface of the dielectric layer; and baking the layer of compensation material. 
Ohmi et al., however, discloses coating a layer (18; paragraph 99) of compensation material and baking the layer (18) of compensation material (paragraph 99).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. in view of Wu et al. in view of Nakata in view of in view of Iizumi et al. Izumi with the disclosure of Ohmi et al. to have coated a layer of compensation material and baked the layer of compensation material in order to fill in uneven spaces.  Shao et al. in view of Wu et al. in view of Nakata in view of in view of Iizumi et al. Izumi in view of Ohmi et al. would therefore disclose the forming the compensation layer comprises: coating a layer of compensation material over the top surface of the dielectric layer; and baking the layer of compensation material.
Claim 30:  Shao et al. in view of Wu et al. in view of Nakata in view of in view of Iizumi et al. Izumi discloses the planarization method of clam 27.  
Shao et al. in view of Wu et al. in view of Nakata in view of in view of Iizumi et al. Izumi appears not to explicitly disclose baking the dielectric layer after the CMP process. 
Ohmi et al., however, discloses baking (heat-treat; paragraph 99) a dielectric layer (18; paragraph 99).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. in view of Wu et al. in view of Nakata in view of in view of Iizumi et al. Izumi with the disclosure of Ohmi et al. to have baked the dielectric layer after the CMP process the dielectric layer in order to fill in uneven spaces to have a more uniform surface after CMP.  Shao et al. in view of Wu et al. in view of Nakata in view of in view of Iizumi et al. Izumi in view of Ohmi et al. would therefore disclose baking the dielectric layer after the CMP process.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. in view of Wu et al. in view of Nakata in view of in view of Iizumi et al. Izumi as applied to claim 27 above, and further in view of Yu et al. (U.S. Patent 6,165,052).
Claim 31:  Shao et al. in view of Wu et al. in view of Nakata in view of in view of Iizumi et al. Izumi discloses the planarization method of claim 27.  
Shao et al. in view of Wu et al. in view of Nakata in view of in view of Iizumi et al. Izumi appears not to explicitly disclose the polishing the compensation layer comprises: using a removal rate less than a removal rate of the CMP process on the dielectric layer to polish the compensation layer.
Yu et al., however, discloses using a removal rate (removal rate of second polishing step 320 with low pressure and speed; column 5, line 46 – column 6, line 26) less than a removal rate (removal rate of first polishing step 300 with high pressure and speed; column 5, line 46 – column 6, line 26) of a first polishing (first polish step 300) for a second polishing (second polish step 320).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. in view of Wu et al. in view of Nakata in view of in view of Iizumi et al. Izumi with the disclosure of Yu et al. to using a removal rate less than a removal rate of a first polishing for a second polishing in order to have better control of the removal of material and to reduce the dishing effect.  Shao et al. in view of Wu et al. in view of Nakata in view of in view of Iizumi et al. Izumi in view of Yu et al. would therefore disclose the polishing the compensation layer comprises: using a removal rate less than a removal rate of the CMP process on the dielectric layer to polish the compensation layer.

Claims 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (U.S. Pub. 2012/0220128) in view of Wu et al. (U.S. Pub. 2009/0286384) in view of in view of Ohmi et al. (U.S. Pub. 2011/0215384) Idani (U.S. Pub. 2008/0242081) in view of Izumi (U.S. 2008/0121958).
Claim 32:  Shao et al. discloses a planarization method, comprising:
forming a polish stop layer (11; Fig. 1; paragraphs 5 and 7) over a first gate stack (leftmost 14; Fig. 1, paragraph 5) and a second gate stack (rightmost 14; Fig.1. paragraph 5);
forming a dielectric layer (12; Fig. 1; paragraph 5) over the polish stop layer (11); and
when the dielectric layer (12) covers an entirety of the polish stop layer (11), initiating a chemical mechanical polish (CMP) process (first, second and third CMP processes; paragraphs 6-8) on the dielectric layer (12) and the polish stop layer (11), wherein the CMP process (first, second and third CMP processes) causes that the dielectric layer (12) has a concave top surface (17; Fig. 4, paragraph 8), a first portion (portion of 11 over leftmost 14) of the polish stop layer (11) over a top surface of the first gate stack (leftmost 14) is removed to expose the top surface of the first gate stack (leftmost 14), while a second portion (portion of 11 over rightmost 14) of the polish stop layer (11) remains over a top surface of the second gate stack (rightmost 14), wherein a first removal rate is used in the CMP process (first, second and third CMP processes).
Shao et al. appears not to explicitly disclose forming compensation layer over the dielectric layer and the polish stop layer; polishing the compensation layer using a second removal rate; and inspecting the compensation layer.
Wu et al., however, discloses forming a compensation layer (40; Fig. 6; paragraph 25) over a dielectric layer (30; Fig. 4; paragraph 22) and a polish stop layer (26; Fig. 4; paragraph 20); and polishing (second CMP process; paragraph 26) the compensation layer (40) by using a second removal rate; and inspecting (determining whether another ILD layer 40 and polishing are required; paragraph 27) the compensation layer (40).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. with the disclosure of Wu et al. to have formed compensation layer over the dielectric layer and the polish stop layer; polished the compensation layer using a second removal rate; and inspected the compensation layer in order to reduce the dishing effect.  Shao et al. in view of Wu et al. would therefore disclose forming compensation layer over the dielectric layer and the polish stop layer; polishing the compensation layer using a second removal rate; and inspecting the compensation layer.
Shao et al. in view of Wu et al. appears not to explicitly disclose forming, by a spin coating process, the compensation layer, wherein the compensation layer has a flat top surface spacing across an entirety of the dielectric layer; and before the forming the dielectric layer, the method further comprises: forming a shallow trench isolation (STI) region in a semiconductor substrate; and forming the polish stop layer over the STI region.
Ohmi et al., however, discloses forming, by a spin coating process, the compensation layer (110; Fig. 1, paragraph 83), wherein the compensation layer (110) has a flat top surface (top surface of 110; Fig. 1) spacing across an entirety of the dielectric layer (11; Fig. 1, paragraph 79) in order to have high flatness (paragraph 83); and forming a shallow trench isolation (STI) region (2a; Fig. 2, paragraph 89) in a semiconductor substrate (100; Fig. 2, paragraph 77); and forming gate stacks (72; Fig. 2, paragraph 95) over the STI region (2a).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. in view of Wu et al. with the disclosure of Ohmi et al. to have formed, by a spin coating process, the compensation layer, wherein the compensation layer has a flat top surface spacing across an entirety of the dielectric layer in order to have high flatness and have formed a STI region in a semiconductor substrate, and forming gate stacks over the STI region in order to electrically isolate different regions of the device.
Shao et al. in view of Wu et al. in view of Ohmi et al. appears not to explicitly disclose before reaching the polish stop layer, polishing the compensation layer by using a second removal rate, wherein the second removal rate less than the first removal rate.
Idani, however, discloses polishing (first polishing step; paragraph 97 and 98) using a first removal rate (300 nm/min; paragraph 98); and before reaching a polish stop layer (64; paragraph 117), polishing (third polishing step; paragraphs 117 and 118) using a second removal rate (100 nm/min; paragraph 118), wherein a second removal rate less (100 nm/min) than a first removal rate (300 nm/min) in order to have a more uniform surface (paragraph 130).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. in view of Wu et al. in view of Ohmi et al. with the disclosure of Idani to have made the CMP process on the dielectric layer and the polishing of the compensation layer have polishing using a first removal rate; and before reaching a polish stop layer; polishing using a second removal rate, wherein the second removal rate is less than the first removal rate, in order to have a more uniform surface.  Shao in view of Wu in view of Idani would therefore disclose the first removal rate (300 nm/min, Idani) performed on the dielectric layer (12 of Shao et al.) and the polish stop layer (11 of Shao et al.), and before reaching the polish stop layer (11 of Shao et al.), polishing the compensation layer (40 of Wu et al.) by using a second removal rate (100 nm/min, Idani), wherein the second removal rate (100 nm/min, Idani) less than the first removal rate (300 nm/min, Idani).
Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Idani appears not to explicitly disclose after polishing the compensation layer, curing the compensation layer; and after curing the compensation layer, inspecting the compensation layer.
Izumi, however, discloses curing (annealing treatment; paragraph 101) a compensation layer (133; paragraph 101) after polishing (CMP; paragraph 101) the dielectric layer (133).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Idani with the disclosure of Izumi to have cured a compensation layer after polishing the compensation layer in order to improve the surface of the compensation layer to aid in the determination if another compensation layer and polish step is needed.  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Idani in view of Izumi would therefore disclose after polishing the compensation layer, curing the compensation layer; and after curing the compensation layer, inspecting the compensation layer.
Claim 33:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Idani in view of Izumi discloses the planarization method of claim 32, and Shao et al. further discloses wherein before the forming the dielectric layer (12), the method further comprises: forming the first and second gate stacks (leftmost 14 and righmost 14, respectively) over a semiconductor substrate (10; Fig. 1, paragraph 5).
Claim 34:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Idani in view of Izumi discloses the planarization method of claim 32 and Shao et al. further discloses forming a first spacer (15 adjacent leftmost 14; Fig. 1, paragraph 5) and a second spacer (15 adjacent rightmost 14; Fig. 1, paragraph 5) respectively along sidewalls of the first and second gate stacks (leftmost 14 and rightmost 14, respectively), wherein the first spacer (15 adjacent leftmost 14) is between the polish stop layer (11) and the first gate stack (leftmost 14), and the second spacer (15 adjacent rightmost 14) is between the polish stop layer (11) and the second gate stack (rightmost 14).
Claim 35:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Idani in view of Izumi discloses the planarization method of claim 32 and Shao et al. further discloses, wherein before the forming the dielectric layer (12), the method further comprises: forming a plurality of source/drain regions (source/drain regions; paragraph 42) in a semiconductor substrate (10; Fig. 1, paragraph 5); and forming the polish stop layer (11) over the source/drain regions (source/drain regions).
Claim 36:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Idani in view of Izumi disclose the planarization method of claim 32, and further discloses before the forming the dielectric layer (12 of Shao et al.), the method further comprises: forming a shallow trench isolation (STI) region (2a of Ohmi et al.) in a semiconductor substrate (100 of Ohmi et al.); and forming the polish stop layer (11 of Shao et al.) over the STI region (2a of Ohmi et al.) (prima facie case of obviousness as stated above).

Allowable Subject Matter
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, the concave top surface of the dielectric layer has two concave portions separated by the tip.

Response to Arguments
Applicant's arguments filed 09 June 2022 have been fully considered but they are not persuasive. 
Applicant contends the cited references do not disclose or suggest “a first removal rate is used in the CMP process performed on the dielectric layer and the polish stop layer, and before reaching the polishing stop layer, polishing the compensation layer using a second removal rate less than the first removal rate.”
Examiner notes that Shao in view of Wu in view of Idani would therefore disclose the first removal rate (300 nm/min, Idani) performed on the dielectric layer (12 of Shao et al.) and the polish stop layer (11 of Shao et al.), and before reaching the polish stop layer (11 of Shao et al.), polishing the compensation layer (40 of Wu et al.) by using a second removal rate (100 nm/min, Idani), wherein the second removal rate (100 nm/min, Idani) less than the first removal rate (300 nm/min, Idani).
Applicant’s arguments with respect to claim(s) 17-19, 22, 27-31 and 37-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             	
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815